Per Curiam.
Suit by Norris against the appellants to foreclose a mortgage.
The defendants answered, and filed interrogatories to *376be answered by plaintiff, which the clerk certifies were answered, but the answers were not on file. After this, the defendants were called, and not appearing, the cause was tried by the Court, which resulted in judgment of foreclosure.
K. Ferguson, for the appellants.
If any irregularity occurred in the proceedings, or in the order of the Court in reference to the sale of the mortgaged premises, application should have been made in the Court below to correct it, which was not done.
The appeal is dismissed with costs.